                    Case: 1:19-cv-01746-CAB Doc #: 7 Filed: 08/29/19 1 of 2. PageID #: 46
IT IS SO ORDERED.



s/Christopher A. Boyko
_____________________________   IN THE UNITED STATES DISTRICT COURT
CHRISTOPHER A. BOYKO,
                                 FOR THE NORTHERN DISTRICT OF OHIO
U.S. DISTRICT JUDGE
Date: 8/29/2019                           EASTERN DIVISION

           THE NOCO COMPANY                                )
                                                           )
                                                           )   CASE NO: 1:19-cv-01746
                                     Plaintiff,            )
                    v.                                     )   JUDGE: CHRISTOPHER A.
                                                           )   BOYKO
           CHUCK NASH CHEVROLET BUICK,                     )
           INC.,                                           )
                                                           )
                                     Defendant.            )



             _______________________________________________________________________________

                                  NOTICE OF VOLUNTARY DISMISSAL



                    Plaintiff The NOCO Company, pursuant to Rule 41(a)(1)(A)(i) of the Federal

           Rules of Civil Procedure, by and through its undersigned counsel, voluntarily

           dismisses this action in its entirety with prejudice, with each party to bear its own

           attorneys’ fees and court costs.

                                                   Respectfully submitted,

                                                   /s/ Sean P. Malone
                                                   JON J. PINNEY (0072761)
                                                   SEAN P. MALONE (0076353)
                                                   DAVID R. POSTERARO (0024661)
                                                   KOHRMAN JACKSON & KRANTZ LLP
                                                   1375 East Ninth Street, 29th Floor
                                                   Cleveland, Ohio 44114
                                                   Phone: 216-696-8700/Fax: 216-621-6536
                                                   E-mail: jjp@kjk.com; spm@kjk.com;
                                                   drp@kjk.com

                                                   Counsel for Plaintiff
      Case: 1:19-cv-01746-CAB Doc #: 7 Filed: 08/29/19 2 of 2. PageID #: 47



                         CERTIFICATE OF SERVICE
      I hereby certify that on August 29, 2019 I have electronically filed the

foregoing Notice of Voluntary Dismissal with Prejudice with the Clerk of the Court

via the CM/ECF system.


                                                  /s/ Sean P. Malone
                                                  Sean P. Malone

                                                  Counsel for Plaintiff
